EXHIBIT 10(C)(9)

 

NINTH AMENDMENT
TO THE
ICF KAISER INTERNATIONAL, INC.
RETIREMENT PLAN

 

WHEREAS, the ICF Kaiser International, Inc. Retirement Plan (hereinafter
referred to as the “Plan”) was established effective August 1, 1971;

 

WHEREAS, the Plan was most recently restated effective January 1, 1996, by ICF
Kaiser International, Inc. (currently known as Kaiser Group International, Inc.
and hereinafter referred to as the “Company”);

 

WHEREAS, the restated Plan was amended subsequently on eight occasions;

 

WHEREAS, the Company has retained the authority to amend and merge the Plan
pursuant to Sections 10.2 and 10.3 of the Plan; and

 

WHEREAS, the Company desires to (i) merge the Plan into, and transfer the Plan’s
assets to the trustee of, the ICF Kaiser International, Inc. Section 401(k)
Plan, (ii) simplify the forms of benefit payment available under the Plan, and
(iii) make miscellaneous changes required by the Internal Revenue Code or
applicable regulations;

 

NOW, THEREFORE, effective as of the dates stated below, the Plan is hereby
amended as follows:

 

1.               Effective January 1, 2003, Section 1.8 is amended to replace
the reference to “ICF Kaiser International, Inc.” with a reference to “Kaiser
Group International, Inc.”

 

2.               Effective January 1, 2001, Section 1.10 is amended to add the
clause, “, as well as qualified transportation fringe benefits excluded from
gross income by reason of Code section 132(f)(4),” after the clause, “and the
ICF Kaiser International, Inc. Section 401(k) Plan,” in the fourth sentence.

 

3.               Effective January 1, 2002, Section 1.40 is amended to read as
follows:

 

“[Reserved]”

 

4.               Effective January 1, 2001, Section 4.4(b)(iii) is amended to
add a phrase at the end to read as follows:

 

“, including, elective amounts that are not includible in a Participant’s gross
income by reason of Code section 132(f)(4).”

 

5.               Effective January 1, 2003, a new Section 8.13 is amended to
read as follows:

 

“8.13                               Minimum Distribution Requirements

 

(a)                                  General Rules

 

(i)                                     Effective date.  The provisions of this
Section 8.13 will apply for purposes of determining required minimum
distributions for calendar years beginning with the 2003 calendar year.

 

(ii)                                  Precedence.  The requirements of this
Section 8.13 will take precedence over any inconsistent provisions of the Plan.

 

1

--------------------------------------------------------------------------------


 

(iii)                               Requirements of Treasury regulations
incorporated.  All distributions required under this Section 8.13 will be
determined and made in accordance with the Treasury regulations under section
401(a)(9) of the Code.

 

(iv)                              TEFRA section 242(b)(2) elections. 
Notwithstanding the other provisions of this Section 8.13, distributions may be
made under a designation made before January 1, 1984, in accordance with section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and the
provisions of the Plan that relate to section 242(b)(2) of TEFRA.

 

(b)                                 Time and Manner of Distribution

 

(i)                                     Required Beginning Date.  The
Participant’s entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant’s Required Beginning Date.

 

(ii)                                  Death of Participant before distributions
begin.  Except as provided in Section 8.13(d), if the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

 

(1)                                  If the Participant’s surviving spouse is
the Participant’s sole designated beneficiary, then distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.

 

(2)                                  If the Participant’s surviving spouse is
not the Participant’s sole designated beneficiary, then distributions to the
designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

 

(3)                                  If there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(4)                                  If the Participant’s surviving spouse is
the Participant’s sole designated beneficiary and the surviving spouse dies
after the Participant but before distributions to the surviving spouse begin,
this Section (b)(2), other than section (b)(2)(i), will apply as if the
surviving spouse were the Participant.

 

For purposes of this Section (b)(ii) and Section (d), unless Section (b)(ii)(4)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If Section (b)(ii)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section (b)(ii)(1).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section (b)(ii)(1)), the date distributions are considered to begin is the
date distributions actually commence.

 

(iii)                               Forms of distribution.  Unless the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company or in a single sum on or before the Required Beginning
Date, as of the first distribution calendar year distributions will be made in
accordance with Sections (c) and (d) below.  If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
section 401(a)(9) of the Code and the Treasury regulations.

 

(c)                                  Required Minimum Distributions During
Participant’s Lifetime

 

(i)                                     Amount of required minimum distribution
for each distribution calendar year.  During the Participant’s lifetime, the
minimum amount that must be distributed for each distribution calendar year is
the lesser of:

 

(1)                                  the quotient obtained by dividing the
Participant’s Account balance by the distribution

 

2

--------------------------------------------------------------------------------


 

period in the Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or

 

(2)                                  if the Participant’s sole designated
beneficiary for the distribution calendar year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s Account balance by the number in
the Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in the distribution calendar year.

 

(ii)                                  Lifetime required minimum distributions
continue through year of Participant’s death.  Required minimum distributions
must be determined under this Section (c) beginning with the first distribution
calendar year and up to and including the distribution calendar year that
includes the Participant’s date of death.

 

(d)                                 Required Minimum Distributions After
Participant’s Death

 

(i)                                     Death on or after date distributions
begin

 

(1)                                  Participant survived by designated
Beneficiary.  If the Participant dies on or after the date distributions begin
and there is a designated beneficiary, the minimum amount that must be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s designated
beneficiary, determined as follows:

 

(A)                              The Participant’s remaining life expectancy is
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(B)                                If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary, the remaining life expectancy of the
surviving spouse is calculated for each distribution calendar year after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year.  For distribution calendar years after the year
of the surviving spouse’s death, the remaining life expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

(C)                                If the Participant’s surviving spouse is not
the Participant’s sole designated beneficiary, the designated beneficiary’s
remaining life expectancy is calculated using the age of the beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(2)                                  No designated beneficiary.  If the
Participant dies on or after the date distributions begin and there is no
designated beneficiary as of September 30 of the year after the year of the
Participant’s death, the minimum amount that must be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(ii)                                  Death before date distributions begin

 

(1)                                  Participant survived by designated
beneficiary.  If the Participant dies before the date distributions begin and
there is a designated beneficiary, distribution to the designated beneficiary is
not required to begin by the date specified in Section (b)(ii), but the
Participant’s entire interest must be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.  If the Participant’s surviving spouse is the Participant’s
sole designated beneficiary and the

 

3

--------------------------------------------------------------------------------


 

surviving spouse dies after the Participant but before distributions to either
the Participant or the surviving spouse begin, this election will apply as if
the surviving spouse were the Participant.

 

(2)                                  No designated beneficiary.  If the
Participant dies before the date distributions begin and there is no designated
beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest must be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(e)                                  Definitions

 

(i)                                     Designated beneficiary.  The individual
who is designated as the beneficiary under Section 8.2(c) of the Plan and is the
designated beneficiary under section 401(a)(9) of the Code and section
1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

(ii)                                  Distribution calendar year.  A calendar
year for which a minimum distribution is required.  For distributions beginning
before the Participant’s death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date.  For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under Section (b)(ii).  The
required minimum distribution for the Participant’s first distribution calendar
year will be made on or before the Participant’s Required Beginning Date.  The
required minimum distribution for other distribution calendar years, including
the required minimum distribution for the distribution calendar year in which
the Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that distribution calendar year.

 

(iii)                               Life expectancy.  Life expectancy as
computed by use of the Single Life Table in section 1.401(a)(9)-9 of the
Treasury regulations.

 

(iv)                              Participant’s Account balance.  The Account
balance as of the last valuation date in the calendar year immediately preceding
the distribution calendar year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the Account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The Account balance for the valuation calendar year includes
any amounts rolled over or transferred to the Plan either in the valuation
calendar year or in the distribution calendar year if distributed or transferred
in the valuation calendar year.

 

(v)                                 Required Beginning Date.  Required Beginning
Date means April 1 of the calendar year following the later of the calendar year
in which the Participant attains age 70½ or the calendar year in which the
Participant retires; however, in the case of a Participant who is a 5 percent
owner (within the meaning of section 416(i) of the Code), required beginning
date means the April 1 of the calendar year following the calendar year in which
the Participant attains age 70½.”

 

6.               Effective as of the later of July 30, 2003, or the 90th day
after individuals have been furnished a summary that reflects the elimination
from the Plan of the optional forms of benefit payment, other than a lump sum
payment, Section 8.2(a) is amended to replace the phrase, “Sections 8.4 and
8.5,” with the phrase, “Section 8.5.”

 

7.               Effective as of June 1, 2003, Section 8.3(a) is amended to
delete (1) the clause, “or at the time of any prior distribution exceeded,” from
the fourth sentence, and (2) the clause, “and has never exceeded,” from the
sixth sentence.

 

8.               Effective as of the later of July 30, 2003, or the 90th day
after individuals have been furnished a summary that reflects the elimination
from the Plan of the optional forms of benefit payment, other than a lump sum
payment, the fourth sentence in Section 8.3(a) is amended to read as follows:

 

“Notwithstanding the above, a terminated Participant’s Vested benefit may not be
paid without the written consent of the Participant if the present value of his
accrued benefit exceeds $5,000.”

 

4

--------------------------------------------------------------------------------


 

9.               Effective as of the later of July 30, 2003, or the 90th day
after individuals have been furnished a summary that reflects the elimination
from the Plan of the optional forms of benefit payment, other than a lump sum
payment, Section 8.4(a) is amended to read as follows:

 

“(a)                            Lump sum.  The Participant’s Vested Account
balance shall be distributed in the form of a single lump sum payment.”

 

10.         Effective as of the later of July 30, 2003, or the 90th day after
individuals have been furnished a summary that reflects the elimination from the
Plan of the optional forms of benefit payment, other than a lump sum payment,
Section 8.4(b) is amended to (1) delete the first sentence, including
Subsections (i), (ii), and (iii); (2) designate Subsection (iv) as Subsection
(b); (3) designate current Subsections (iv)(1), (2), and (3), as Subsections
(b)(i), (ii), and (iii), respectively; and (4) amend any references in the Plan
to these Subsections accordingly.

 

11.         Effective as of June 1, 2003, Section 8.4(c) is amended to delete
the clause, “, and has not exceeded $5,000 at the time of any prior
distribution.”

 

12.         Effective as of the later of July 30, 2003, or the 90th day after
individuals have been furnished a summary that reflects the elimination from the
Plan of the forms of benefit described in Sections 8.5(a) and (h), Section 8.5
is amended to (1) delete Subsections (a) through (f), and Subsection (h); (2)
renumber Subsections (g), (i), and (j) as Subsections (b), (c), and (d); (3)
amend any references in the Plan to these Subsections accordingly; and (4) add a
new Subsection (a) to read as follows:

 

“(a)                            Form of death benefit.  Any death benefit paid
to a Beneficiary after the death of the Participant shall be paid in the form of
a single lump sum payment.  Such lump sum payment shall be distributed to the
Beneficiary within five years after the Participant’s death.”

 

13.         Effective June 1, 2003, Section 8.5(b) (as renumbered pursuant to
item 12 above) is amended to delete (1) the clause, “and has not exceeded $5,000
at the time of any prior distribution,” in the first sentence and (2) the last
sentence.

 

14.         Effective as of June 30, 2003, Section 10.3 is amended to add a new
paragraph to read as follows:

 

“The Plan shall be merged into the ICF Kaiser International, Inc. Section 401(k)
Plan, effective June 30, 2003.  The merger shall satisfy the requirements of
Code section 414(l). The Plan shall cease to exist as a separate entity as of
such date.  The Plan assets shall be transferred as soon as administratively
feasible on such date or thereafter to the Trustee of the ICF Kaiser
International, Inc. Section 401(k) Plan.”

 

15.         Effective January 1, 2002, unless otherwise stated, a new Article
XII is added to read as follows:

 


“ARTICLE XII – EGTRRA PROVISIONS


 

PREAMBLE

 

A.                                   Adoption and Effective Date of Article
XII.  This Article XII of the Plan is adopted to reflect certain provisions of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”).  This
Article is intended as good faith compliance with the requirements of EGTRRA and
is to be construed in accordance with EGTRRA and guidance issued thereunder. 
Except as otherwise provided, this Section shall be effective as of the first
day of the first Plan Year beginning after December 31, 2001, and shall end
December 31, 2010, unless otherwise extended by law or otherwise.

 

B.                                     Supersession of Inconsistent Provisions. 
This Article XII shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Section.

 


12.1                           LIMITATIONS ON CONTRIBUTIONS

 

(a)                                  Effective Date. This subsection shall be
effective for limitation years beginning after December 31, 2001.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Maximum Annual Addition. Notwithstanding
Section 4.4, except to the extent permitted under section 414(v) of the Code, if
applicable, the annual addition that may be contributed or allocated to a
Participant’s Account under the Plan for any limitation year shall not exceed
the lesser of:

 

(i)                                     $40,000, as adjusted for increases in
the cost-of-living under section 415(d) of the Code, or

 

(ii)                                  100 percent of the Participant’s
compensation (as defined in section 4.4(b)(iii) for the limitation year.

 

The compensation limit referred to in (ii) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of
section 401(h) or section 419A(f)(2) of the Code) which is otherwise treated as
an annual addition.

 


12.2                           INCREASE IN COMPENSATION LIMIT

 


NOTWITHSTANDING ANYTHING IN THE DEFINITION OF COMPENSATION IN ARTICLE I TO THE
CONTRARY, FOR PLAN YEARS BEGINNING ON OR AFTER JANUARY 1, 2002, THE ANNUAL
COMPENSATION OF EACH PARTICIPANT TAKEN INTO ACCOUNT IN DETERMINING ALLOCATIONS
FOR ANY PLAN YEAR SHALL NOT EXCEED $200,000, AS ADJUSTED FOR INCREASES IN THE
COST-OF-LIVING IN ACCORDANCE WITH SECTION 401(A)(17)(B) OF THE CODE.  ANNUAL
COMPENSATION MEANS COMPENSATION DURING THE PLAN YEAR OR SUCH OTHER CONSECUTIVE
12-MONTH PERIOD OVER WHICH COMPENSATION IS OTHERWISE DETERMINED UNDER THE PLAN
(THE DETERMINATION PERIOD).  THE COST-OF-LIVING ADJUSTMENT IN EFFECT FOR A
CALENDAR YEAR APPLIES TO ANNUAL COMPENSATION FOR THE DETERMINATION PERIOD THAT
BEGINS WITH OR WITHIN SUCH CALENDAR YEAR.

 


12.3                           MODIFICATION OF TOP-HEAVY RULES

 

(a)                                  Effective Date. This Section shall apply
for purposes of determining whether the Plan is a top-heavy plan under section
416(g) of the Code for Plan Years beginning after December 31, 2001, and whether
the Plan satisfies the minimum benefits requirements of section 416(c) of the
Code for such years.  This subsection amends Article V of the Plan.

 

(b)                                 Determination of Top-Heavy Status

 

(i)                                     Key employee.  Key employee means any
Employee or former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the determination date was an officer of the
Employer having annual compensation greater than $130,000 (as adjusted under
section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000.  For this purpose, annual
compensation means compensation within the meaning of section 415(c)(3) of the
Code. The determination of who is a key employee will be made in accordance with
section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

 

(c)                                  Determination of Present Values and
Amounts. This Section shall apply for purposes of determining the present values
of accrued benefits and the amounts of account balances of Employees as of the
determination date.

 

(i)                                     Distributions during year ending on the
determination date. The present values of accrued benefits and the amounts of
account balances of an Employee as of the determination date shall be increased
by the distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under section 416(g)(2) of the Code during the
1-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code.  In the case of a distribution made for a reason
other than severance from employment, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Employees not performing services during
year ending on the determination date. The accrued benefits and accounts of any
individual who has not performed services for the Employer or an affiliate
during the 1-year period ending on the determination date shall not be taken
into account.

 

(d)                                 Minimum Benefits

 

(i)                                     Matching contributions.  Employer
matching contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of section 416(c)(2) of the Code and the
Plan. The preceding sentence shall apply with respect to matching contributions
under the plan or, if the plan provides that the minimum contribution
requirement should be met in another plan, such other plan.  Employer matching
contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of section 401(m) of the
Code.

 

(ii)                                  Contributions under other plans.  The Plan
shall satisfy the minimum benefit requirement to the extent not met by any other
plan qualified under Code section 401(a) maintained by the Employer.

 


12.4                           DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

 

(a)                                  Effective Date.  Notwithstanding Section
8.4(b) (as renumbered pursuant to item 10), this Section shall apply to
distributions made after December 31, 2001.

 

(b)                                 Modification of Definition of Eligible
Retirement Plan.  For purposes of the direct rollover provisions in Section
8.4(b) of the Plan, an eligible retirement plan shall include an annuity
contract described in section 403(b) of the Code and an eligible plan under
section 457(b) of the Code that is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan.  The definition of eligible retirement plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relations
order, as defined in section 414(p) of the Code.

 

(c)                                  Modification of Definition of Eligible
Rollover Distribution to Exclude Hardship Distributions.  For purposes of the
direct rollover provisions in Section 8.4(b) of the Plan, any amount that is
distributed on account of hardship shall not be an eligible rollover
distribution and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan.

 

(d)                                 Modification of Definition of Eligible
Rollover Distribution to Include After-tax Employee Contributions.  For purposes
of the direct rollover provisions in Section 8.4(b) of the Plan, a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions that are not
includible in gross income.  However, such portion may be transferred only to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in section
401(a) or 403(a) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

12.5                           Rollovers Disregarded In Involuntary Cash-Outs

 

Effective for distributions made after June 1, 2003, and without regard to the
date the Participant terminated employment, for purposes of Sections 8.3, 8.4,
and 8.5, the value of a Participant’s Vested Account balance shall be determined
without regard to that portion of the Account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the
Code.  If the value of the Participant’s Vested Account balance as so determined
is $5,000 or less, the Plan shall immediately distribute the Participants entire
Vested Account balance.

 

7

--------------------------------------------------------------------------------


 

Executed this 19th day of June, 2003.

 

 

KAISER GROUP INTERNATIONAL, INC.

 

(formerly known as ICF Kaiser International, Inc.)

 

 

 

 

 

By:

  /s/ John T. Grigsby, Jr.

 

 

 

Title:  Chief Executive Officer

 

8

--------------------------------------------------------------------------------